Citation Nr: 0935770	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-28 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for testicular cancer, 
to include as secondary to asbestos, nuclear waste or 
ionizing radiation exposure.

2.	Entitlement to an increased initial evaluation for 
dysthymic disorder, currently evaluated as 30 percent 
disabling prior to July 17, 2007, and 70 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1993 to May 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The issue of entitlement to service connection for testicular 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to July 17, 2007, the Veteran's dysthymic disorder 
was manifested by no more than depressed mood, 
irritability, anxiety, sleep impairment and subjective 
complaints of mild memory loss with Global Assessment of 
Functioning (GAF) scores of 55 to 75, approximating 
"mild" to "moderate" symptoms.

2.	As of July 17, 2007, the Veteran's dysthymic disorder is 
manifested by no more than severe depression, chronic 
sleep impairment, unprovoked irritability, suicidal 
ideation, and an inability to establish and maintain 
effective work and social relationships with GAF scores of 
30 to 60, approximating "moderate" to "severe" 
symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent prior to July 17, 2007, and 70 percent thereafter, 
for dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in June 2005.  The 
RO's December 2002 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A November 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service VA and private treatment records 
and reports have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was afforded VA examinations in February 2003, May 
2005 and October 2007.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service connected for dysthymic 
disorder, which is rated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2008).  Under that diagnostic code, a 
30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Prior to July 17, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an initial evaluation 
in excess of 30 percent for dysthymic disorder at any point 
prior to July 17, 2007.  In this regard, VA treatment 
records, private medical opinions and the reports of February 
2003 and May 2005 VA examinations indicate the Veteran's 
dysthymic disorder is characterized by a depressed mood, 
irritability, anxiety, sleep impairment and subjective 
complaints of mild memory loss.  As will be discussed in more 
detail below, such symptoms indicate some occupational and 
social impairment; however, they do not warrant a disability 
rating in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
50 percent evaluation or higher prior to July 17, 2007.  In 
this regard, the Board notes that the Veteran's medical 
records do not contain evidence which supports a finding that 
the Veteran consistently suffered from delusions or obsessive 
rituals.  While the Veteran reported at the February 2003 VA 
examination that he suffered from recurrent flashbacks of a 
dog attacking him, the Board notes that no other mention of 
flashbacks is made throughout the Veteran's treatment records 
during the period on appeal.

With regards to speech impairment, a symptom contemplated by 
a 50 percent evaluation, the Board notes that the Veteran's 
speech is consistently noted as logical and coherent, while 
at times spontaneous.  Furthermore, the record prior to July 
17, 2007, indicates the Veteran was consistently oriented to 
all spheres, cooperative, alert and attentive with no 
deficiencies in thought processes or content.  See, e.g., May 
2005 VA examination report; see also May 2004, April 2005 and 
March, July, November and December 2006 VA mental health 
treatment records.  Higher ratings also take into account the 
inability to attend to basic personal appearance and hygiene.  
In this regard, the Veteran consistently appeared to be 
adequately groomed with acceptable hygiene.

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
Veteran has indicated he had been married three times, and 
his two former wives were unable to deal with his 
irritability and mental condition.  However, the record 
indicates the Veteran continued to live with his wife and her 
children without incident throughout the appeal period.  
Thus, the Board concludes that, although the Veteran may have 
had some relationship difficulties, he was capable of 
maintaining successful relationships.

The Board acknowledges that the Veteran has had some 
difficulty in establishing effective work relationships, 
which is contemplated by higher ratings.  For instance, the 
Veteran's employer submitted a statement in August 2005 
indicating the Veteran had been counseled on his 
unsatisfactory job performance and negative behavior.  
However, the evidence of record also indicates the Veteran 
held a desire to achieve perfection at work, was willing to 
work and help others, and was successfully employed 
throughout the period on appeal.  As such, the Board finds 
the Veteran was capable of maintaining successful, gainful 
employment throughout the period prior to July 17, 2007.  

In addition, the evidence of record also indicates that the 
Veteran has a depressed mood, was able to understand complex 
commands and did not meet the majority of the criteria for 
higher evaluations at any point during the appeal period.  
Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, including 
occasional suicidal thoughts and obsessive rituals, it 
concludes that the Veteran's overall disability picture 
continues to most closely approximate that contemplated by a 
30 percent evaluation.

Also of record are the Veteran's Global Assessment of 
Functioning (GAF) scores. GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's GAF scores have generally remained steady over 
the course of the rating period.  While the February 2003 VA 
examination report reflects a GAF score of 50, VA mental 
health treatment records throughout the period on appeal 
consistently indicate the Veteran's GAF score to be 60 or 65, 
the exception being 55 in July and October 2006 and 75 in 
November 2006.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupations, or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging between 51 and 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  Finally, GAF 
scores ranging between 61 and 70 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or social functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.

The Board recognizes that the Veteran's GAF scores indicate 
he occasionally suffers from some moderate PTSD symptoms.  
However, the Board again notes that GAF scores are just one 
component of the Veteran's disability picture, and that it 
does not have a "formula" that it follows in assigning 
evaluations.  Rather, the Board considers the Veteran's 
entire disability picture, including GAF scores.  
Furthermore, the Board need not accept a GAF score as 
probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same).  As such, in viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 30 percent 
evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As a final note, the Board acknowledges the Veteran has 
submitted two private medical opinions in support of his 
claim for an increased initial evaluation.  See August 2005 
statement by Dr. Vincent; see also undated statement by Dr. 
Goldman.  These statements indicate the Veteran's dysthymic 
disorder is characterized as "severe", with "constant 
suicidal ideation", "severe depression" and GAF scores of 
49 and 50.  In deciding whether the Veteran's dysthymic 
disorder warrants an evaluation in excess of 30 percent prior 
to July 17, 2007, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

In the instant case, neither Dr. Goldman's nor Dr. Vincent's 
statements indicate they examined the Veteran, instead basing 
their medical opinions on a review of the Veteran's claims 
file.  By contrast, the VA examination reports and VA mental 
health treatment notes discussed above were each rendered 
after a through psychiatric examination.  Thus, the Board 
finds that the VA examination reports and treatment records 
more accurately reflect the Veteran's symptomatology during 
the period on appeal and, as such, are accordingly more 
probative than the statements by Drs. Vincent and Goldman.

In sum, the evidence of record demonstrates that the Veteran 
successfully maintained a relationship with his wife and her 
children as well as gainful employment throughout the period 
on appeal.  Although the Veteran reports depression and 
irritability problems, there is no evidence of any physical 
outbursts, nor does he report a lack of self-control with 
respect to his anger.  The record also demonstrates that he 
was able to function independently, had no delusions and did 
not consistently report flashbacks.  He did, however, exhibit 
a occasional obsessive rituals and chronic sleep impairment.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating throughout 
the period prior to July 17, 2007.  The Board acknowledges 
that the evidence of record demonstrates that the Veteran has 
some moderate symptoms such as difficulty establishing and 
maintaining effective social relationships and obsessive 
rituals, but his overall disability picture does not warrant 
a higher rating in excess of 30 percent.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
initial evaluation higher than 30 percent, and therefore, 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of July 17, 2007

As of July 17, 2007, the Veteran's dysthymic disorder has 
been assigned an initial evaluation of 70 percent.  In 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's dysthymic disorder does not warrant an initial 
evaluation in excess of 70 percent at any point during this 
period.  In this regard, VA treatment records and an October 
2007 VA examination report indicates that the Veteran's 
dysthymic disorder is characterized by severe depression, 
chronic sleep impairment, unprovoked irritability, suicidal 
ideation, and an inability to establish and maintain 
effective work and social relationships.  As will be 
discussed below, such symptoms indicate occupational and 
social impairment which is suggestive of a 70 percent 
disability evaluation.  However, such evidence does not 
demonstrate symptomatology severe enough to merit a 100 
percent evaluation.

For example, while the evidence clearly demonstrates that the 
Veteran experiences impaired impulse control with unprovoked 
outbursts of anger, it does not indicate that the Veteran is 
in persistent danger of hurting himself or others.  In this 
regard, the Board observes that while the Veteran has 
indicated he suffers from persistent suicidal thoughts (see, 
e.g., April 2008 VA psychiatrist statement), he has no plans 
to act on these thoughts (see, e.g., January and October 2008 
VA mental health notes).  

Furthermore, a 100 percent evaluation is not warranted as 
there is no evidence of any gross impairment in thought 
process, inability to perform activities of daily living, 
grossly inappropriate behavior, a disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9433.  In this regard, the October 2007 VA examination 
report indicates the Veteran was able to relay an extensive 
personal and family history, and VA treatment records 
indicate good personal hygiene, orientation on all spheres 
and logical and goal-directed thought process.  Finally, the 
Board notes the Veteran denied any auditory or visual 
hallucinations, a symptom congruent with a 100 percent 
evaluation.  See, e.g., October 2008 VA treatment record.

Also of record are the Veteran's Global Assessment 
Functioning (GAF) scores. As noted above, GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Again, the Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  

The Veteran's GAF scores have fluctuated throughout the 
appeal period.  For example, the April 2008 statement by the 
Veteran's VA psychiatrist notes a GAF score between 30 and 
35, while the October 2007 VA examination report and VA 
treatment records notes GAF scores ranging from 40 to 60.  
GAF scores of 31 to 40 are indicative of some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupations, or school 
functioning (e.g., no friends, unable to keep a job), whereas 
a GAF score of 51 to 60 indicates moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  In light of the fluctuation of the 
Veteran's GAF score between 30 and 60 during the course of 
the appeal period, the Board observes that the Veteran's GAF 
score, when viewed in light of the symptomatology exhibited, 
is consistent with a 70 percent evaluation.

The Board acknowledges the Veteran's assertion that his 
dysthymic disorder warrants an initial evaluation greater 
than 70 percent as of July 17, 2007.  However, as noted 
above, while the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence discussed above, to include the 
Veteran's GAF scores, supports no more than an initial 70 
percent rating as of July 17, 2007.  The Board acknowledges 
that the evidence of record demonstrates that the Veteran 
demonstrates some symptomology that may be more consistent 
with a 100 percent evaluation; however, his overall 
disability picture does not warrant a higher rating in excess 
of 70 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 70 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Other Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An initial evaluation in excess of 30 percent prior to July 
17, 2007, and 70 percent thereafter, for dysthymic disorder 
is denied.


REMAND

The Veteran contends service connection for testicular cancer 
is warranted, in part, due to exposure to ionizing radiation.  
Specifically, he contends that, while stationed at San 
Antonio, Texas, he handled nine various types of explosives 
without gloves or other protective gear.  He contends these 
explosives were stored in an airtight steel bunker.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

Pertinent to the instant case, if a Veteran was exposed in 
service to ionizing radiation and, after service, developed 
any cancer within a period specified for each by law, then 
the Veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of exposure, 
whether there is a reasonable possibility that the disease 
was incurred in service.  38 C.F.R. § 3.311 (2008).

In the instant case, the Veteran has been diagnosed with 
testicular cancer, a disease listed under 38 C.F.R. § 
3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, when a claimant 
contends that a radiogenic disease, which first became 
manifest after service though not to a compensable degree 
within any other applicable presumptive period, is the result 
of exposure to ionizing radiation in service, an assessment 
is made as to the size and nature of the radiation dose.  38 
C.F.R. § 3.311(a).  A "radiogenic disease" means a disease 
that may be induced by ionizing radiation, and includes most 
forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except as 
otherwise provided, the radiogenic disease must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose 
must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, 
the RO must request dose information as provided by 38 C.F.R. 
§ 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, 
in claims not based upon participation in atmospheric nuclear 
testing or Hiroshima and Nagasaki occupation, dose data 
normally include, but may not be limited to, the Veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), service medical records and other records which 
may contain information pertaining to radiation exposure in 
service.  All such records must then be forwarded to the 
Under Secretary for Health, who will be responsible for the 
preparation of a dose estimate.  38 C.F.R. 
§ 3.311(a)(2)(iii).  Finally, if exposure to ionizing 
radiation is identified, the Veteran's claim must then be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c) (2008).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2) and it manifested more than five years after 
exposure.  Further, he has contended that it was the result 
of ionizing radiation exposure.  These facts are sufficient 
to trigger the obligation to obtain a radiation dose estimate 
under 38 C.F.R. § 3.311(a)(1).

In light of the facts outlined above, the Board must remand 
the instant case. Requests should then be made to acquire any 
unit records, e.g., from the National Personnel Records 
Center (NPRC), that would document radiation-related 
activities, since that would assist in the preparation of a 
dose estimate.  The file should be forwarded to the Under 
Secretary for Health for the dose estimate. 

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, evaluations, orders and 
records of occupational exposure to 
ionizing radiation (DD Form 1141).  
Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

2.	Forward the Veteran's personnel records 
and other pertinent documents to the VA 
Under Secretary for Health for a dose 
estimate, in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii) (2008).

3.	If it is determined the Veteran was 
exposed to ionizing radiation, forward 
the Veteran's claim to the VA Under 
Secretary for Benefits for 
consideration in accordance with 
38 C.F.R. § 3.311(c) (2008).

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence. If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.














	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


